DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 16/863,461 filed on August 30, 2020 in which claims 1-20 are presented for examination.

Status of Claims

Claims 1-20 are in independent form. Claims 1, 9, and 17 are rejected for under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Danilov et al. (US 2021/0034261 A1).

Regarding claim 1, Danilov, teaches a method for storing data, comprising: creating, at a first node in a Redundant Array of Independent Nodes (RAIN), a first data file having a naming identification, the RAIN being an array comprising a plurality of nodes and having redundant storage of data (i.e., a mapped RAIN, can comprise a mapped cluster, wherein the mapped cluster comprises a logical arrangement of real storage devices; [0015]). 
	Parry teaches creating, at a second node in the RAIN, a second data file having the naming identification (i.e., a second data center having hardware nodes in Tacoma, Wash. As another example, a mapped cluster can comprise storage space from a first cluster having hardware nodes in a first data center in Houston, Tex., and a second cluster having hardware nodes in a data center in Mosco, Russia; [0020]).
	Parry teaches creating, at a third node in the RAIN, a parity file having the naming identification, the parity file being a parity result of at least the first data file and the second data file (i.e., a mapped cluster can comprise nodes having a data redundancy scheme analogous to a redundant array of independent disks (RAID) type-6, e.g., RAID6, also known as double -parity RAID, etc., wherein employing a node topology and two parity stripes on each node can allow for two node failures before any data of the mapped cluster becomes inaccessible, etc.; [0015]).

Regarding claim 2, Parry teaches determining, based on the naming identification, the parity file and other data files which are in the same parity group as the first data file, the other data files at least comprising the second data file (i.e., Mapped cluster control component 220 can receive mapped identifier 208, other identifier 209, etc., which identifiers can enable directing data to disk portions of cluster storage construct 202 corresponding to a relevant mapped cluster, e.g., MC 260-266, etc. Mapped identifier 208 can be comprised in received data, e.g., data 104, etc., for example, a customer can indicate mapped identifier 208 when sending data for storage in a mapped cluster; [0030]).

Regarding claim 3, Parry teaches wherein creating the first data file having the naming identification comprises: in response to receiving a write request for the first node, creating, at the first node, the first data file with a file name that comprises the naming identification; and broadcasting creation information of the naming identification to the second node and the third node in the RAIN (i.e., a first class of storage devices can be 5400 RPM HDDs, a second class of storage devices can be SSDs that have performed a threshold level of read/write operations, a third class of storage devices can be HDDs installed after a threshold date, etc. The differing characteristics can be leveraged to selectively store data based on a storage device type, for example, newly arriving data can be stored in a SSD based on the SSD being associated with fast data access, e.g., the SSD can act similar to a read/write cache, data that is interacted with above a first threshold level can be stored on a 10,000 RPM HDD that can be slower than the SSD but can be more affordable than the SSD, while `cold` data, e.g., data that isn't accessed above a second threshold level can be stored in a 5400 RPM HDD that can be very low cost but can be associated with much slower data access times than the other storage device types; [0018]).

Regarding claim 4, Parry teaches determining, based on the file name of the first data file, the third node for creating the parity file (i.e., Mapped cluster control component 220 can receive mapped identifier 208, other identifier 209, etc., which identifiers can enable directing data to disk portions of cluster storage construct 202 corresponding to a relevant mapped cluster, e.g., MC 260-266, etc.; [0030]).

Regarding claim 5, Parry teaches wherein determining the third node for creating the parity file comprises: determining a hash value of a constant portion of the file name for the first data file; truncating a prefix of a predetermined length of the hash value; and determining, based on the prefix of the predetermined length and a total number of nodes in the RAIN, a node index for creating the parity file (i.e., a mapped redundant array of independent nodes, hereinafter a mapped RAIN, can comprise a mapped cluster, wherein the mapped cluster comprises a logical arrangement of real storage devices. In a mapped cluster, a real cluster(s), e.g., a group of real storage devices comprised in one or more hardware nodes, comprised in one or more clusters, can be defined to allow more granular use of the real cluster in contrast to conventional storage techniques. In an aspect, a mapped cluster can comprise nodes that provide data redundancy, which, in an aspect, can allow for failure of a portion of one or more nodes of the mapped cluster without loss of access to stored data, can allow for removal/addition of one or more nodes from/to the mapped cluster without loss of access to stored data, etc. As an example, a mapped cluster can comprise nodes having a data redundancy scheme analogous to a redundant array of independent disks (RAID) type-6, e.g., RAID6, also known as double -parity RAID, etc., wherein employing a node topology and two parity stripes on each node can allow for two node failures before any data of the mapped cluster becomes inaccessible, etc. In other example embodiments, a mapped cluster can employ other node topologies and parity techniques to provide data redundancy, e.g., analogous to RAID0, RAID1, RAID2, RAID3, RAID4, RAID5, RAID6, RAID0+1, RAID1+0, etc., wherein a node of a mapped cluster can comprise one or more disks, and the node can be loosely similar to a disk in a RAID system. Unlike RAID technology, an example mapped RAIN system can provide access to more granular storage in generally very large data storage systems, often on the order of terabytes, petabytes, exabytes, zettabytes, etc., or even larger, because each node can generally comprise a plurality of disks, unlike RAID technologies; [0015]).

Regarding claim 6, Perry teaches wherein determining the third node for creating the parity file further comprises: making a first in accordance with a determination that the node index is identical to an index of the first node, based on the first determination, increasing the node index; and making a second in accordance with a determination that the node index is different from the index of the first node, based on the second determination, determining the third node based on the node index (i.e., the group of nodes can appear to be a non-contiguous block of data storage comprising different data storage device types. As an example, a group of nodes can be spread across multiple portions of real disks of different disk types, across multiple real groups of hardware nodes comprising storage devices of different storage device types, across multiple real clusters of hardware nodes comprising storage devices of different storage device types, across multiple geographic locations comprising storage devices of different storage device types, etc. In an aspect, storage devices of a first type can appear contiguous but distinct from a storage device(s) of a second type, wherein storage devices of the second type can also appear contiguous. In another aspect, storage devices of different storage device types can also appear contiguous, e.g., some storage devices of a first type can appear contiguous with some storage devices of a second type, which can enable donation of some devices of the first and second types to a contiguous portion of storage while also enabling reserving some device of the first type and/or the second type for other storage. As an example, for a cluster comprising two disks of a first type and two disks of a second type, all four disks can appear to be one contiguous data store, two disks of the first type can appear to be a first contiguous store and two disks of the second type can appear to be a second contiguous store, a first disk of the first type and a second disk of the second type can appear to be a contiguous store while the other two disks appear as another contiguous store, the two disks of the first type and one of the disks of the second type can appear to be a contiguous store while the fourth disk appears as another contiguous store, etc. This can enable high levels of flexibility in apportioning storage space across a real cluster comprising real nodes comprising real storage devices of one or more storage device types; [0017]).

Regarding claim 7, Perry teaches determining, for a target node selected in the RAIN, whether an available data file for storing new data exists in the target node; in accordance with a determination that the available data file exists in the target node, obtaining a corresponding parity file based on a part of a file name of the available data file; and in accordance with a determination that no available data file exists in the target node, creating a new data file at the target node and broadcasting new creation information to other nodes in the RAIN (i.e., mapped cluster control component 320 can allocate disk portions based on other supplemental information 322. As an example, where cluster storage construct 302 comprises high cost storage, again cost can be monetary or other costs, and low cost storage, mapped cluster control component 320 can rank the available storage. This can enable mapped cluster control component 320, for example, to allocate the low cost storage into MC 360-362 first. In another example, the rank can allow mapped cluster control component 320 to allocate higher cost storage, such as where cost corresponds to speed of access, reliability, etc., to accommodate clients that are designated to use the higher ranked storage space, such as a client that pays for premium storage space can have their data stored in an MC that comprises higher ranked storage space; [0035]).

Regarding claim 8, Perry teaches in accordance with response to determining a failure of the first data file, restoring data in the first data file at least using the second data file and the parity file (i.e., The example disk types can correspond to performance characteristics associated with the given disk type, e.g., the SSD can be associated with high cost, low mean time between failures (MTBF), fast read and write operations of data, etc., the 7200 RPM HDD type can be associated with moderate cost, moderate read/write speeds, and moderate MTB F, etc., and the 5400 RPM HDD type can be associated with low cost, low read/write speeds, and low MTBF; [0037]).

Regarding claims 9-20. Claims 9-20 are essentially the same as claims 1-8 above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4/28/2022